DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/771,650, filed 6/10/2020.
Response to Amendment
Amendment filed 06/29/2022 has been entered.  Claims 1-10 are pending in this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 20170012138A) in view of Komatsu (JPH08153510A) (cited in IDS, see enclosed translations for references).
Regarding claim 1,
Hwang teaches a cylindrical lithium ion secondary battery (Fig. 4, 100) comprising: a cylindrical can (Fig. 4, 110), an electrode assembly received in the cylindrical can (Fig. 4, ED; [0041]), and a cap assembly (Fig. 4, 130; [0041]) for sealing the cylindrical can, wherein the cap assembly comprises a top plate having a flat surface (Fig. 7, 124) on which a notch is formed (Fig. 4, 310), a middle plate coupled to the top plate (Fig. 10, 122), and a bottom plate electrically connected with the electrode assembly (Fig. 10, 126; [0040]) attached to the middle plate with an insulating plate interposed therebetween (Fig. 10, 127).
Hwang fails to teach the a first thru-hole is formed in the center of a middle plate, and a bottom plate connected to the top plate via the first thru-hole.  Komatsu teaches a thru-hole (Fig. 1, 3a; “central hole”) is formed in the center of a middle plate (Fig. 1, 3), and a protruding part of a bottom plate (Fig. 1, 5) is inserted into the hole part (Fig. 1, 3a), such that the bottom plate and the top plate (Fig. 1, 1; “metal explosion-proof valve”) are connected allowing for ventilation.   Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to combine the thru-hole connecting the top and bottom plate as taught by Komatsu with the cylindrical lithium battery taught by Hwang in order to create a route for ventilation.  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). 
Regarding claim 3,

    PNG
    media_image1.png
    724
    923
    media_image1.png
    Greyscale

Modified Hwang teaches cylindrical lithium ion secondary battery of claim 1 (see elements of claim 1 above), wherein the top plate includes a flat upper region (Fig. 10, 124) positioned on the middle plate (Fig. 10, 122), a side region downwardly bent from the upper region (annotated Fig. 10, side region) and positioned at a side portion of the middle plate (annotated Fig. 10, 122, near magnified portion), and a lower region bent from the side region and positioned at a bottom portion of the middle plate (annotated Fig. 10, lower region).  Examiner interprets the term “on” to mean in contact with or superimposed over.
Regarding claim 6,
Modified Hwang teaches the cylindrical lithium ion secondary battery of claim 1 (see elements of claim 1 above), wherein, when the internal gas pressure of the cylindrical can is larger than a predetermined first pressure [046] and smaller than a predetermined second pressure, the top plate  (Komatsu, Fig. 1, 1; “metal explosion-proof valve”) is upwardly convexly deformed by the internal gas pressure, and the top plate is electrically disconnected from the bottom plate (Komatsu, [032]).  It is the examiners position that an internal pressure exerts an outward force that results in a convex deformation.  The examiner notes that a second threshold pressure, for lifting valve 1 and releasing gas to an outside of the cylindrical can, is indicated in [030]. 
Regarding claim 8,
Modified Hwang teaches the cylindrical lithium ion secondary battery of claim 1 (see elements of claim 1 above), further comprising one or more welding regions are further formed between the top plate and the middle plate (Komatsu, [025], “by welding … the upper surface and explosion-proof valve … it is possible to operate the explosion-proof valve at a predetermined operating pressure easily broken”).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 20170012138A) in view of Komatsu (JPH08153510A), and Jung (KR 20080055229A) (see enclosed translations for references).
Regarding claim 2,
Modified Hwang teaches the cylindrical lithium ion secondary battery of claim 1 (see elements of claim 1 above), wherein the top plate includes a flat top surface and a flat bottom surface opposite to the top surface (Fig. 4, 122), but fails to teach the notch formed on the bottom surface.  Jung teaches the notch (Fig. 2, 154) formed on a bottom surface (Fig. 2, 110), such that “the safety vent 150 can be more smoothly ruptured”.  It would be obvious to one of ordinary skill in the art to combine the notch formed on the bottom surface as taught by Jung with the cylindrical lithium ion secondary battery taught by modified Hwang in order to allow for a smoother, and thus safer, rupture.  
Regarding claim 4,
Modified Hwang teaches the cylindrical lithium ion secondary battery of claim 1 (see annotated Fig. 1 above), wherein the notch is formed at an exterior side (Jung, Fig. 2, 154) of a region corresponding to the first through-hole of the middle plate (Komatsu, Fig. 1, 3a; “central hole”).  The examiner interprets “exterior side” to mean anything level with the exterior surface of the through-hole. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 20170012138A) in view of Komatsu (JPH08153510A) and Jung (KR20100125951A) (see enclosed translations for references). 
Regarding claim 5,
Modified Hwang teaches the cylindrical lithium ion secondary battery of claim 1 (see elements of claim 1 above), but fails to teach wherein the middle plate further includes a plurality of second through-holes formed around the first through-hole.  Jung teaches a middle plate (Fig. 1, 440; in the middle of 510), with a plurality of through-holes (Fig. 3a, 443) around the center to aid in ventilation.  It would be obvious to one of ordinary skill in the art before the effective filing date to combine the through-holes taught by Jung with the cylindrical battery taught by modified Hwang in order to improve ventilation.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 20170012138A) in view of Komatsu (JPH08153510A), Jung (KR 20080055229A), and Jung (KR20100125951A) (see enclosed translations for references).
Regarding claim 7,
Modified Hwang teaches the cylindrical lithium ion secondary battery of claim 6 (see element of claim 6 above), wherein, when the internal gas pressure of the cylindrical can is larger than the predetermined second pressure, the notch (Jung 2008)  is broken, and the internal gas of the cylindrical can is then released to the outside of the cylindrical can, (Jung 2010 , [005], “When the burst pressure is exceeded, as shown in FIG. 4C, the notch 434 of the safety vent 430 is broken, and the gas inside the battery is discharged to the outside”).
As such, it would be obvious to one of ordinary skill in the art to provide this structure in order to ensure safety of the battery.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 20170012138A) in view of Komatsu (JPH08153510A), and Talabi (“Effect of welding variables on mechanical properties of low carbon steel welded joint”) (see enclosed translations for references).
Regarding claim 9,
Modified Hwang teaches the cylindrical lithium ion secondary battery of claim 8 (see elements of claim 8 above), but does not teach wherein, one welding region is located between the first through-hole and the peripheral edge.  Talabi teaches that any amount of welding is known to cause a decrease in strength (Fig. 3).  Accordingly, adjusting the weld location until the loss in strength corresponds to breaking pressure becoming relatively small can be considered a result effective variable.  As such, without showing unexpected results, the claimed location of the one welding region is located between the first through-hole and the peripheral edge cannot be considered critical, as it is expected that weakening the deformation region would lower the fracture stress, and thus breaking pressure, of the middle plate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have optimized, by routine experimentation, the location of the one welding region between the first through-hole and the peripheral edge in order to decrease the strength, as taught by Talabi, of the metal plate in order to achieve a relatively small breaking pressure.
Regarding claim 10,
Modified Hwang teaches the cylindrical lithium ion secondary battery of claim 9 (see elements of claim 9 above), wherein a middle plate (Jung, Fig. 1, 440; in the middle of 510), with a plurality of through-holes (Jung, Fig. 3a, 443) around the center to aid in ventilation, and that the one or more welding regions are located between the plurality of second through holes and the peripheral edge (see elements of claim 9 above).  
Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive.  The examiner agrees that the amendment of claim 9 overcomes the 112(b) rejection as the location of the weld is no longer unclear.
Regarding claim 1,
Applicant argues that claim 1 is not unpatentable over Hwang in view of Komatsu under 35 U.S.C. § 103, as the combination of Hwang in view of Komatsu does not appear to teach or suggest the upper cap 124 having a flat surface on which a notch is formed but rather the notched portion 310 being formed on a surface of the safety vent 122 in Figure 4.  However, this is not persuasive as Hwang teaches the notched portion 310 formed on a top surface in Figure 4, thus teaching that a notched portion can be utilized on the top surface 124 in Figure 10.   While the applicant respectfully submits that it would not have been obvious to have included a notch formed in a flat surface of the upper cap 124 of Hwang because Hwang appears to teach the safety vent 122, rather than the upper cap 124, bending and breaking under pressure, this is not persuasive because the notch performs the same predictable result of bending and breaking under pressure and is taught to be utilized on a top surface in Figure 4. 
Regarding claims 2-10,
Applicant argues that claims 2-10 should be allowable due to their dependency on an allowable claim 1, but this is not persuasive because the rejection on claim 1 is sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728    

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728